— Review by certiorari of a determination of the Water Power and Control Commission, Application No. 940, dated November 19, 1935. The petitioner, a public water company, applied to the Commission for permission to install additional water wells to replace existing ones in its franchise area, having a combined capacity of six million gallons per day. Objections were filed by the city of New York on the ground that the granting of the permission would deprive residents of parts of New York city of their natural water resources, and that the amount proposed to be taken would be in excess of the capacity of the franchise area. The Commission determined that the proposed plans were not justified by public necessity, and were not just nor equitable to other civil divisions affected thereby, upon a consideration of the present and future needs for sources of water supply in that part of New York city which is located on Long Island. The observations by this court in Application No. 624 [ante, p. 80], decided herewith, are applicable here, in so far as they involve the rescinding of the determination of October 6, 1931, by the determination of February 6, 1935. The petitioner also contends that the determination was capricious and not justified by the evidence. The proof offered in support of the objections was such as to constitute a basis for the action of the Commission. Determination unanimously confirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.